Citation Nr: 0509071	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  90-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Briquet's syndrome.

2.  Entitlement to service connection for a back disability.

3.  (Entitlement to a higher initial rating for a grant of 
service connection for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling.)
 
4.  (Entitlement to an earlier effective date for an award of 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.)

5.  (Entitlement to a higher initial rating for a grant of 
service connection for fibromyalgia, evaluated as 10 percent 
disabling.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 until 
April 1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

These matters were previously before the Board on several 
occasions.  In February 1991, December 1991, May 1994 and 
June 1996 remands were ordered to accomplish further 
development.  A subsequent remand solely as to the back 
disability was ordered in June 2003.

The Board's June 2003 decision denied the veteran's request 
to reopen his claim of entitlement to service connection for 
Briquet's syndrome.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2005 Order, the Court vacated the June 
2003 Board decision (as to the Briquet's syndrome claim only) 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

The issues of entitlement to service connection for a back 
condition and entitlement to service connection for Briquet's 
syndrome are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a May 1988 rating decision, service connection for 
Briquet's syndrome was denied.

2.  The evidence added to the record since May 1988, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision denying the veteran's claim 
of entitlement to service connection for Briquet's syndrome 
is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the May 1988 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for Briquet's 
syndrome have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim prior to this date, 
the earlier version of the law remains applicable in this 
case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Discussion- New and material evidence- Briquet's syndrome

Procedural background

In an October 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
physiological disorder.  That condition involved 
symptomatology including headaches, muscle stiffness and 
numbness, blurred vision, fatigue and poor concentration.  In 
January 1986, the veteran submitted a notice of disagreement.  
A statement of the case was then issued, also in January 
1986.  

In March 1986, the veteran requested more time to gather 
evidence in his appeal regarding a physiological condition.  
In May 1986, the RO informed the veteran that his March 1986 
letter did not constitute a notice of appeal.  The veteran 
did respond with a letter received in January 1987.  However, 
as the 60-day period following the issuance of the statement 
of the case had elapsed, the appeal was not perfected.  See 
38 U.S.C.A. § 7105(d)(3).  

In a May 1988 rating decision, the RO denied service 
connection for Briquet's syndrome.  The veteran submitted a 
notice of disagreement, but again the appeal was not 
perfected, because the substantive appeal was not timely 
received.  

The veteran provided testimony at a personal hearing before 
the RO in May 1990.  A hearing officer decision was issued, 
confirming the denial of service connection.

The matter came before the Board in February 1991.  At that 
time, it was noted that the veteran's claim was denied in 
earlier RO determinations dated in October 1985 and May 1988.  
However, it was also noted that the veteran had never been 
informed of the law relating to finality.  A remand was 
therefore ordered.   

In March 1991, the RO considered whether new and material 
evidence had been provided to reopen the veteran's claim.  
The RO concluded that such evidence had not been submitted.  
The issue was revisited on numerous occasions, and each time 
the RO failed to find that new and material evidence had been 
submitted.  

In June 2003, the Board concluded that new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for Briquet's syndrome.  
The veteran appealed that decision to the Court, which 
vacated the June 2003 denial.  



Analysis

As noted previously, the veteran's claim of entitlement to 
service connection for Briquet's syndrome was adjudicated by 
the RO in a May 1988 rating decision.  The veteran did not 
perfect an appeal and that decision became final.  See 
38 U.S.C.A. § 7105.  

It is noted that the RO, in a March 2003 supplemental 
statement of the case, determined that new and material 
evidence had been received, and proceeded to review the 
appeal on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

The evidence of record at the time of the last final May 1988 
rating decision included the veteran's service medical 
records.  Also associated with the claims file at that time 
was a statement written by L.L.S., M.D., who had treated the 
veteran at the Ozark Center Clinic.  Outpatient treatment 
records from that facility were of record, along with VA 
treatment reports and a VA examination dated September 1985.  
Also, a letter dated March 1988 from L.L.S., M.D., was of 
record.  From that evidence, the RO concluded that no pattern 
of in-service somatic complaints could be established such as 
to allow for a grant of service connection for Briquet's 
syndrome.  Moreover, the RO held that the evidence of record 
demonstrated that the veteran's symptomatology preexisted 
service.  

The evidence added to the record subsequent to the last final 
denial in May 1988 includes VA outpatient treatment reports 
dated from 1990 to 1999, along with VA examination reports 
dated in March 1993 and July 1993.  Also associated with the 
claims file following the May 1988 rating decision are 
private treatment records dated from 1987 to 1990 from the 
Ozark Center Clinic, dated 1995 from the Family Care Center, 
and dated April 1998 from St. John's Behavioral Health Care.  
Additionally, letters dated January 1993, July 1996 and June 
2000, all written by H.R.P., D.O., have been added to the 
record.  Furthermore, the veteran's statements, including 
transcriptions of tape-recorded submissions, are now 
contained within the claims file.  Finally, transcripts of 
personal hearings conducted in May 1990 and October 1996 have 
been associated with the claims file since the last prior 
final denial in May 1988.  

The aforementioned evidence reveals complaints of chronic 
fatigue and headaches.  Such symptoms were noted in a March 
1993 letter written by H.R. P.  Also, a VA examination in 
March 1993 revealed a diagnosis of somatization disorder.  
Moreover, chronic headaches and chronic fatigue were 
diagnosed at a subsequent VA examination in July 1993.  
Additionally, a February 1995 VA treatment report 
specifically contained a diagnosis of Briquet's syndrome.  A 
July 1996 letter from H. R. P. indicated that he had treated 
the veteran for chronic pain complaints over the past five 
years.  H. R. P. indicated that, although fibromyalgia had 
only recently become recognized as a clinical diagnosis, he 
believed the veteran "had an occurrence in 1972 that 
precipitated (that) syndrome."  He added that physical and 
emotional stress could be precipitating factors in the onset 
of that condition.  Finally, the transcript of the veteran's 
October 1996 personal hearing revealed his history of 
headaches during service and of muscle pain following 
service.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the Board finds 
that the July 1996 letter written by H. R. P. constitutes new 
evidence under 38 C.F.R. § 3.156(a).  It is recalled that the 
RO's initial denial in May 1988 was based in part on evidence 
suggesting that the veteran had a physiological or somatic 
condition that preexisted service.  However, H. R. P.'s July 
1996 letter clearly opines that the veteran's physiological 
or somatic difficulties arose in service.  As such, that 
submission is neither cumulative or redundant.  

The Board recognizes that the July 1996 letter actually 
addressed fibromyalgia, and not Briquet's syndrome, the 
subject of the present appeal.  However, there is such 
uncertainty as to the distinction between those disabilities 
that the Board finds the issues inextricably intertwined for 
the purpose of evaluating new and material evidence.  This 
decision is consistent with the doctrine of affording the 
veteran the benefit of the doubt where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the claim. See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Thus, based on the foregoing, the Board finds that H. R. P.'s 
July 1996 letter is "new" as contemplated by 38 C.F.R. 
§ 3.156(a).  Furthermore, as that communication helps to 
establish in-service incurrence of a physiological or somatic 
disorder, it bears directly and substantially on the matter 
under consideration and is thus so significant that it must 
be considered in order to fairly decide the claim.  As such, 
then, the July 1996 letter also satisfies the materiality 
requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the last final RO denial in May 1988.  As such, 
the veteran's claim is reopened.  However, additional 
development is required prior to adjudication on the merits.  
This will be discussed in further detail in the REMAND 
portion of this decision.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
Briquet's syndrome is reopened, and to this extent the appeal 
is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Following a review of the claims file, the Board finds that 
additional development is required under the VCAA prior to 
adjudication of the issues on appeal.  At the outset, and 
regarding all claims on appeal, it is noted that the veteran 
has not received adequate notice as required by the VCAA and 
Quartuccio.  Indeed, a March 2003 notice letter clearly 
failed to identify the elements necessary to achieve a grant 
of service connection.  Moreover, while that document did 
identify a specific medical record noted to be outstanding, 
there was no discussion as to the division of responsibility 
between VA and a claimant in developing an appeal.  Finally, 
the Board has identified no other correspondence that serves 
as appropriate notice.  Therefore, the veteran must be sent 
an additional letter, as to all claims presently on appeal, 
which fully complies with the VCAA and Quartuccio.  

The Board also finds that additional development is required 
before the veteran's claim of entitlement to service 
connection for Briquet's syndrome may be evaluated on the 
merits.  Specifically, under 38 U.S.C.A. § 5103A(d), it is 
provided that a medical examination or opinion shall be 
proffered where the evidence of record contains competent 
evidence showing a current disability and also indicates that 
such disability may be associated with active service, but 
does not contain sufficient medical evidence for a decision 
to be rendered on the claim. 

In the present case, the medical evidence demonstrates 
various physiological and somatic diagnoses.  Historically, 
the veteran was diagnosed with somatization disorder and 
Briquet's syndrome.  Since about 1995, the veteran has been 
diagnosed with fibromyalgia, for which he is presently 
service-connected.  Because the record shows consistency of 
symptomatology across diagnoses, and because the evidence 
indicates the fibromyalgia has only recently become an 
accepted medical condition, it is unclear to what extent the 
veteran's various diagnoses represent the same disability.  
Once such information is obtained, it will be possible to 
determine whether the veteran currently suffers from 
physiological disability distinct from fibromyalgia that 
causally relates to service.  Thus, an examination should be 
conducted here pursuant to 38 U.S.C.A. § 5103A(d).

Finally, in a March 2003 rating decision, the RO granted 
service connection for PTSD, assigning a 50 percent 
evaluation effective May 29, 1990, and a 70 percent 
evaluation from October 4, 2002.  That determination also 
granted TDIU effective October 4, 2002.  The veteran 
submitted a notice of disagreement as to that determination 
that was timely received in March 2004.  Similarly, a July 
2003 rating action granted a 10 percent evaluation for 
fibromyalgia, effective November 30, 1992.  The veteran 
submitted a notice of disagreement as to that determination,   
which was timely received in June 2004.  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notices of disagreement, pursuant to 38 C.F.R. § 19.26 
(2004).  In the past, the Board has referred such matters 
back to the RO for appropriate action.  However, the Court 
has indicated that the proper action is to REMAND the issue 
to the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) ("Thus, the next step was for 
the RO to issue an SOC on the denial of the ... claim, and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  The veteran should be afforded a 
physiological examination with an 
appropriate VA examiner.  Any necessary 
tests should be conducted.  The examiner 
should identify all physiological and 
somatic disorders that are present.  He 
should also explain whether the 
historical diagnoses of somatization 
disorder and Briquet's syndrome represent 
the same disability as the veteran's 
currently diagnosed fibromyalgia.  If 
not, he should attempt to clarify whether 
the veteran's present symptomatology 
involves manifestations of two distinct 
disabilities, and if so, the extent to 
which the symptoms of each overlap.   

If it is determined that the veteran 
presently suffers from a physiological or 
somatic disability in addition to his 
fibromyalgia, with distinct 
symptomatology, then the VA examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not (50 
percent or greater) that such disability 
preexisted service.  If so, he should 
state whether it is at least as likely as 
not that such condition was aggravated by 
active duty, beyond the natural 
progression of the disease.  

Finally, if it is found that the veteran 
currently suffers from a physiological or 
somatic disability separate from his 
fibromyalgia, and such disability is not 
found to preexist service, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such 
disability is causally related to active 
service.  

The VA examiner should support all 
opinions with a clear rationale that is 
consistent with the evidence of record.  
Moreover, the claims file must be 
reviewed in connection with the 
evaluation.  

3.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the March 2003 rating decision, which 
awarded the following benefits: a 50 
percent evaluation for PTSD, effective 
May 29, 1990; a 70 percent evaluation 
from October 4, 2002; and a grant of 
TDIU, effective October 4, 2002.  Such 
SOC should also address the appeal 
initiated by the veteran from the July 
2003 rating decision granting a 10 
percent evaluation for fibromyalgia, 
effective November 30, 1992.  The veteran 
and his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from those determinations.

4.  Upon completion of the above, the RO 
must readjudicate the veteran's claims of 
entitlement to service connection for 
Briquet's syndrome and for a back 
disability, considering all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  Moreover, if the veteran perfects 
his appeal as to the claims addressed in 
the preceding paragraph, then such issues 
should be readjudicated as well.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	ROBERT E. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




